Citation Nr: 0903203	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-12 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a jaw 
disability.

2.  Entitlement to service connection for a jaw disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, L.K., and B.J.K.




ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1977 and from March 1978 to October 1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied service connection for a jaw 
disability (post-operative maxillary constriction).  In 
August 2008, the veteran testified before the Board at a 
hearing held at the RO.

The Board notes that the jaw claim presently on appeal was 
framed as entitlement to service connection for post 
operative maxillary constriction (previously claimed as 
fracture of right jaw).  However, the Board finds that the 
prior adjudication was of the same claim (a jaw disability), 
however styled.  Ashford v. Brown, 10 Vet. App. 120 (1997).  
Therefore, the Board must address whether the veteran 
submitted new and material evidence to reopen his claim for 
service connection for a jaw disability.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

The issue of entitlement to service connection for a jaw 
disability is remanded to the RO via the Appeals Management 
Center in Washington, D. C.


FINDINGS OF FACT

1.  The veteran did not timely appeal a March 1993 rating 
decision that denied service connection for a fractured jaw.

2.  Evidence received since the March 1993 rating decision, 
when considered with previous evidence of the record, relates 
to an unestablished fact necessary to substantiate the 
veteran's claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1993 rating decision that denied service 
connection for a fractured jaw is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen a 
claim for service connection for a jaw disability.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A March 1993 rating decision denied the claim for service 
connection for a fractured right jaw.  Although the RO 
reopened the claim in a February 2004 rating decision and has 
adjudicated the issue of entitlement to service connection on 
the merits, the Board must consider the question of whether 
new and material evidence has been received because it goes 
to the Board's jurisdiction to reach the underlying claims 
and adjudicate the claims de novo.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 8 Vet. App. 1 (1995).  A finally adjudicated claim 
is an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2008).  Thus, the March 1993 decision became final because 
the veteran did not file a timely appeal.
The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence can be neither cumulative 
or redundant of the evidence of record at the time of the 
last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  Only evidence presented 
since the last final denial on any basis will be considered, 
in the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the March 1993 decision, the veteran's service 
medical records had not been located and no medical evidence 
had been submitted showing any findings or treatment of a 
fractured right jaw.  The RO found that a fractured right jaw 
was not incurred in or aggravated during his service.

Evidence added to the record since the time of the last final 
decision includes the veteran's service medical records dated 
from July 1976 to November 1976, VA medical records dated 
from February 2001 to November 2006, a November 2006 VA 
dental examination report, the veteran's April 2005 personal 
hearing testimony and August 2008 testimony before the Board, 
a medical article, a statement of dental services rendered, 
and a June 2005 private medical opinion.

New evidence includes a January 2007 private medical opinion 
in which the veteran's physician opined that he sustained 
permanent damage to his right maxilla areas that has resulted 
in his present condition which is as likely as not a direct 
result from trauma sustained during service.  The Board finds 
that the evidence received since the last final decision is 
new and material evidence and raises a reasonable possibility 
of substantiating this claim because it addresses a 
previously unestablished fact, that the veteran's jaw 
disability is related to his service.

Therefore, the Board finds that new and material evidence 
sufficient to reopen the claim has been received.  New and 
material evidence having been submitted, the claim for 
service connection for a jaw disability is reopened, and the 
appeal is granted to that extent only.


ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for a 
jaw disability is granted.


REMAND

Additional development is needed prior to further disposition 
of the veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  
The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claims requires 
additional development.

As an initial matter, service medical records from only the 
veteran's first period of service have been obtained.  
Accordingly, service medical records from his second period 
of service from March 1978 to October 1980 should also be 
requested and obtained.

In addition, the veteran's physician Dr. Stewart submitted a 
June 2005 medical report and statement of services rendered 
from 1987 to 2001, but did not provide any supporting medical 
records.  Accordingly, those medical records should be 
obtained.

Finally, in November 2006, the veteran underwent a VA dental 
examination at which time he stated that he was struck on the 
right side of his face by a snowball during service.  The 
examiner identified an atrophic maxillary and mandibular 
alveolar ridge and opined that the procedure was evidently 
performed in July 1976 to correct a congenital abnormality 
and that it is not likely that such a procedure was required 
due to an injury to the jaw or face during service.

While the veteran in this case has already been afforded a VA 
examination, it remains unclear whether the veteran's 
congenital abnormality was aggravated by the veteran's 
service, including dental procedures during service, or 
whether his current jaw disability is proximately due to or 
the result of a congenital abnormality or his service.  VA's 
duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. 
App. (1995).  Accordingly, the Board finds that there are 
additional questions that remain to be addressed and that a 
remand for an etiological opinion and rationale, and to the 
extent necessary, an additional examination, is in order.

Accordingly, the case is REMANDED for the following action:

1.  Obtain service treatment records and 
service medical records from the veteran's 
second period of service from March 1978 
to October 1980.

2.  After obtaining the necessary 
authorization, obtain the veteran's 
private treatment records from Dr. Stewart 
in Romney, West Virginia.  All attempts to 
secure the records must be documented in 
the claims folder .

3.  Arrange for the VA examiner who 
provided the November 2006 opinion to 
review the veteran's claims folder.  The 
review should be indicated in the report.  
If this examiner is not available, please 
forward this request to another qualified 
examiner.  No further examination of the 
veteran is necessary unless the examiner 
determines otherwise.  The examiner should 
specifically attempt to reconcile the 
opinion with all other opinions of record, 
including the January 2007 private opinion 
and November 2006 VA opinions.  The 
rationale for all opinions must be 
provided.  In addition, the examiner 
should provide the following opinion:

(a)  Diagnose any current jaw or dental 
disability.

Is it as likely as not (more than 
50 percent probability) that any 
current jaw or dental disability 
was incurred in or aggravated 
during the veteran's service, 
including the placement of an 
atrophic maxillary and mandibular 
alveolar ridge or any other 
procedure or treatment?

(b)  The November 2006 VA examiner 
indicated that the veteran underwent a 
procedure in July 1976 to correct a 
congenital abnormality.

(1)  Diagnose any congenital or 
developmental defect.

(2)  Is it as likely as not (more 
than 50 percent probability) that 
the veteran has a jaw or dental 
congenital or developmental defect 
that was aggravated (permanently 
increased in severity beyond the 
natural progression of the 
disease) during the veteran's 
service, including the placement 
of an atrophic maxillary and 
mandibular alveolar ridge or any 
other dental procedure or 
treatment?

4.  Then, readjudicate the claim.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


